Citation Nr: 1015847	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1984 to April 
1985, and from November 1990 to January 1992.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

The Veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The range of motion of the thoracolumbar spine has been 
no worse than forward flexion to 35 degrees, with some pain, 
but without indication of any form of ankylosis.  There also 
is no indication of incapacitating episodes of Intervertebral 
Disc Syndrome of the frequency and severity to substantiate 
entitlement to an increased rating. 

2.  Since November 5, 2009, the Veteran's low back disability 
has been productive of neurologic impairment of the right 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

3.  Since November 5, 2009, the Veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.




CONCLUSION OF LAW

1.  The criteria are not met for a higher rating than 40 
percent for lumbosacral strain. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2009).

2.  Since November 5, 2009, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2009).

3.  Since November 5, 2009, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from March 2004 to 
October 2009, the RO notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA notice indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
initial VCAA notice preceded issuance of the July 2004 rating 
decision on appeal, and thereby met the standard for timely 
notice.  Meanwhile, the more recent notice correspondence         
did not comply with the timing of notice requirement.  
However,  the Veteran has had an opportunity to respond to 
the January 2007 and October 2009 VCAA notices prior to 
issuance of a February 2010 Supplemental Statement of the 
Case (SSOC), and has not provided any additional evidence.  
There is no objective indication of any further available 
information or evidence that must be associated with the 
record.  The Veteran has therefore had the full opportunity 
to participate in the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment, and arranging for him to 
undergo several VA examinations.  See 38 C.F.R. §4.1 (for 
purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition).  In support of his claim, the Veteran 
has provided several personal statements.  He previously 
requested a Travel Board hearing, but has since withdrawn 
this request.  The record as it stands includes sufficient 
competent evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009).  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id.  See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The RO has evaluated the Veteran's low back disorder thus far 
under 38 C.F.R.          § 4.71a, Diagnostic Code 5237, for 
lumbosacral strain.  He filed the instant claim for an 
increased rating in February 2004.

Under applicable rating criteria, lumbosacral strain is to be 
evaluated in accordance with VA's General Rating Formula for 
Diseases and Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than   30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 
 
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4): Round each range of motion measurement to the nearest 
five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.  For the 
thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction.  See 38 C.F.R. § 
4.71a, Plate V. 
 
The criteria for Intervertebral Disc Syndrome (IVDS) also 
potentially applies. Under the rating criteria, IVDS may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or otherwise based upon the frequency 
and severity of its incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
The specific formula for IVDS provides: If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted; 
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted. Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

In this case, the Veteran underwent a June 2004 VA 
Compensation and Pension examination for evaluation of his 
lumbosacral spine condition.  The Veteran described recurrent 
pain in the lumbosacral area which sometimes also presented 
in the left leg.  On physical examination, there was no fixed 
spine deformity or scoliosis.  The Veteran ambulated with a 
fairly normal gait.  There was mild tenderness on palpation 
of the paraspinal muscles at L4-5 bilaterally.  There was 
normal lordosis.  Range of motion was of forward flexion to 
40 degrees, extension to 15 degrees, bending 25 degrees on 
both sides, and rotation 30 degrees on both sides. The range 
of motion was painless.  There was no weakness in the lower 
extremity muscles.  Sensory exam in the lower extremities was 
normal in all dermatomes. Straight leg raising responded with 
hamstring tightness and back pain at 80 degrees bilaterally 
but was negative.  There was no palpable muscle spasm in the 
back.  An x-ray revealed very mild hypertrophic spurring at 
L4.  The impression was of chronic back strain; and traumatic 
degenerative spurring of the lumbar spine, with sclerosis of 
the sacroiliac joints with limitation in back active range of 
motion. 

Records of VA outpatient treatment include an August 2005 
primary care consultation indicating the Veteran reported 
chronic back pain, worse over the previous year, without 
radiation.  There was objectively noted pain to palpation 
over the lumbar spinal musculature.  The assessment was of 
back strain.  When seen in November 2005, the assessment was 
in part, low back pain secondary to degenerative disc 
disease.  This diagnosis was reiterated in several subsequent 
records of outpatient treatment.  

The Veteran underwent VA medical examination again in January 
2007.  He then indicated having had pain in the low back, 
ilosacral area, paravertebral in location, at an intensity of 
8 out of 10 level without taking pain medication.  There were 
reported weekly flare-ups, alleviated by medication and rest.  
He did not use crutches or a brace.  Physical examination 
established range of motion of forward flexion to 80 degrees 
with some pain, extension to 10 degrees with pain, lateral 
flexion on both sides 30 degrees with pain, and rotation on 
both sides 30 degrees with minor discomfort.  As to forward 
flexion, painful motion began at 80 degrees and ended with 
ceasing the amount of flexion.  There was some minor muscle 
spasm noted in the right iliosacral area.  The pain was not 
radicular and the gait was a little guarded.  The muscle 
spasms were normal, but did not result in any severely 
abnormal gait.  There was no kyphoscoliosis or scoliosis 
noted.  Deep tendon reflexes were normal.  Neurological 
evaluation was normal.  There was no weakness of proximal or 
distal muscles, and sensory exam was normal.  There was noted 
by the VA examiner a worsening in x-ray findings since the 
previous examination, which now showed a mild retrolisthesis 
of L4-S1. 

Upon re-examination in November 2009, the Veteran described 
intermittent back pain on a daily basis which started in the 
low back, and would proceed to the sacral area into the back 
and side of the thighs.  He further reported that during the 
previous 12 months he had experienced "incapacitating 
episodes" one to two times per week.  He stated that during 
these times, he would remain under bedrest only getting up 
infrequently.  He stated that he would not contact his 
primary care provider during these times because the episodes 
had become routine.  Objective examination revealed that the 
Veteran had a normal lumbar lordosis and thoracic kyphosis.  
There were no lateral curvatures of the spine.  There was 
palpable spasm in the lumbar paraspinal muscles.  Range of 
motion was forward flexion to 35 degrees with pain, extension 
to 15 degrees, lateral bending 20 degrees on the right side 
and 25 degrees on the left, all with pain.  When asked to 
perform repetitive motion, the Veteran did so slowly and 
exhibiting discomfort.  Straight leg raising test was 
positive at 45 degrees with complaints of back pain radiating 
into the buttocks and thighs.  Knee jerk was 1+ with reflex 
inhibition 2+, and ankle jerks were 2+ without the need to do 
reflex inhibition.  Knee extension and flexion, ankle 
dorsiflexion and plantar flexion, and active flexion and 
extension of the toes were done without any evidence of 
weakness.  He could heel and toe stand.  He walked with a 
normal gait. X-rays showed little abnormalities, apart from 
L3-4, L4-5 and L5-S1 existing broad-based disc bulges.  An 
EMG / nerve conduction study was normal.  The impression 
provided was of degenerative disc disease L4-5 and L5-S1, 
chronic; and lumbar radiculitis, secondary to degenerative 
disc disease.  

Based upon its review of the preceding, the Board concludes 
that the assignment of the existing 40 percent disability 
rating for lumbosacral strain remains warranted.  The Board 
has reached this determination in view of all potentially 
applicable rating criteria, and beginning with that 
pertaining directly to the evaluation of the disability in 
question under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Applying Diagnostic Code 5237, the corresponding General 
Rating Formula provides that the next higher available rating 
of 50 percent requires evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  To warrant a 100 percent 
rating, there must manifest unfavorable ankylosis of the 
entire spine.  Having considered the VA examination history, 
the Veteran has consistently shown at least some degree of 
retained capacity for movement in the lumbosacral spine, the 
most pronounced limitation of motion being no worse than 
forward flexion to 35 degrees as demonstrated during the 
November 2009 medical examination.  There was some amount of 
pain evinced on the examination, but clearly nothing that 
brought range of motion further down to a level at or 
approximating that of 0 degrees forward flexion (or for that 
matter, 0 degrees in any other plane of motion).  Given this 
degree of retained capacity for motion in the thoracolumbar 
spine, and the Veteran therefore does not manifest ankylosis 
of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).  Without 
indication of qualifying ankylosis of the thoracolumbar 
spine, there is no basis in the record for assignment of a 50 
percent, or any higher disability rating pursuant to the 
rating criteria for lumbosacral strain. Thus, applying the 
provisions of Diagnostic Code 5237, a 40 percent rating 
should remain in effect.

The Board has also given appropriate consideration to the 
additional rating criteria for Intervertebral Disc Disease, 
given that there are physicians who have diagnosed the 
presence of degenerative disc disease.  As indicated in the 
corresponding rating criteria, IVDS is to be rated in 
accordance with the frequency and severity of incapacitating 
episodes.  Here, the first indication of medical information 
pertaining to alleged IVDS symptomatology is from the 
November 2009 VA examination report.  Though the Veteran 
reported having "incapacitating episodes" one to two times 
per week, the Board cannot ascertain based on this statement 
alone that the requisite frequency of episodes is shown to 
otherwise permit assignment of a 60 percent rating.  Rather, 
per the rating criteria, an incapacitating episode denotes a 
period of physician prescribed bedrest.  There is no finding 
from the medical history to suggest that there has been 
physician prescribed bedrest regarding a necessary treatment 
option, when considering that the VA outpatient treatment 
records show efforts taken at pain management such as 
prescription medication, but nothing further.  The Veteran 
himself has acknowledged that to the extent bedrest was 
required this was his own decision, and not mandated by a 
treating physician.  It follows that the rating criteria for 
IVDS do not provide a basis of recovery for the higher rating 
sought in this case.

The Board has also considered whether separate compensable 
evaluations for neurological impairment are warranted.  Here, 
given the November 2009 VA examination report showing that 
the Veteran has some diminished sensation as well as some 
pain radiating to his thighs, together with the diagnosis of 
lumbar radiculitis due to the service-connected back 
disability, and resolving all reasonable doubt in his favor, 
finds that the evidence supports the Veteran's entitlement to 
a separate 10 percent evaluations, and no more, under 
Diagnostic Code 8520, for disability comparable to mild 
incomplete paralysis of the sciatic nerve of his right and 
left lower extremities.


ORDER

An evaluation in excess of 40 percent for low back disability 
is denied.

Subject to the law and regulations governing payment of 
monetary benefits, effective November 5, 2009, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the right lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective November 5, 2009, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the left lower extremity, is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held 
that a claim for a total disability rating based on TDIU is 
part of an increased rating claim when such a claim is raised 
by the record.  Id.  The record reflects that this issue has 
been raised.  As such, the issue is properly before the 
Board.  In light of the Board's action in granting separate 
10 percent ratings for the neurologic impairment stemming 
from the Veteran's low back disability, his service-connected 
disabilities satisfy the criteria set forth in 38 C.F.R. 
§ 4.16(a) (2009).  Thus, pursuant to VA's duty to assist, VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).  Because the Veteran is 
unemployed, reports that he is unable to work due to his back 
disability, and his service-connected disabilities satisfy 
the percentage requirements set forth in 38 C.F.R. § 4.16(a), 
the Board finds that VA must obtain a medical opinion to 
determine whether it is at least as likely as not that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation because soliciting 
such an opinion is necessary to adjudicate this claim.  Thus, 
the Board must remand this matter to afford the Veteran a VA 
examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for 
an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, his 
back disability, either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a 
legible report.  

2.  Then the AMC should adjudicate the 
Veteran's TDIU claim.  If the benefit 
sought is denied, the Veteran and his 
representative must be furnished an 
SSOC and be given an opportunity to 
submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


